Case: 15-60778      Document: 00513562287         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-60778                                    FILED
                                  Summary Calendar                              June 23, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORDAN JIM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:11-CR-4-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jordan Jim appeals a special condition of
supervised release that was imposed following the revocation of his supervised
release. The district court did not abuse its discretion in prohibiting Jim from
using social media applications and websites. See United States v. Ellis, 720
F.3d 220, 224 (5th Cir. 2013). The record indicates that the district court
imposed this condition because Jim used Facebook to convey a threatening


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60778    Document: 00513562287     Page: 2    Date Filed: 06/23/2016


                                 No. 15-60778

message and ultimately committed an assault and battery that was
precipitated by his anger related to Facebook comments. See United States v.
Caravayo, 809 F.3d 269, 275 (5th Cir. 2015). The prohibition on social media
is therefore reasonably related to the nature and circumstances of one of his
supervised release violations and his history and characteristics, the need for
deterrence of criminal conduct, and the need to protect the public from further
crimes. See 18 U.S.C. § 3583(d)(1). The condition does not impose a “greater
deprivation of liberty than is reasonably necessary” to deter Jim and protect
the public. See § 3583(d)(2). The condition is narrowed in both scope and time:
Jim is only prohibited from using social media, as distinguished from the entire
internet, and he is prohibited from doing so for five years only.
      The district court’s judgment is AFFIRMED.




                                       2